Citation Nr: 0401151	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
craniotomy for brain abscess, with residual chronic headaches 
and dizziness, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
chronic sinusitis.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in New 
Orleans, Louisiana.

During the pendency of this matter, the RO granted an 
increased evaluation from 10 percent to 30 percent for status 
post craniotomy for brain abscess, with residual chronic 
headaches and dizziness.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit 
does not abrogate the appeal.  Id. 


REMAND

The Board notes that in November 2002 additional evidence in 
support of his claim for an increased evaluation for 
sinusitis, consisting of VA outpatient treatment reports, was 
received.  The record does not reflect that this evidence has 
been considered by the RO.  Therefore, this matter will be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC).  

Since the most recent VA examination in July 2001, the 
veteran submitted a private medical statement pertinent to 
his claim, which the VA examiners did not have the 
opportunity to review in conjunction with the veteran's 
claims.  In the July 2001 statement his treating physician 
indicated that he had been treating the veteran since 1979 
for dizziness and sinusitis.  The physician indicated that 
surgery was to be performed on his sinuses.    It is the 
opinion of the Board that an attempt should be made to obtain 
these private treatment records.  In view of these facts the 
Board finds that current examinations are warranted.

The veteran's status post craniotomy for brain abscess, with 
residual chronic headaches and dizziness is currently rated 
under Diagnostic Codes 8020-8100.  Diagnostic Code 8020 
provides that a brain abscess, following active disease, will 
be rated based on residuals, with a minimum rating of 10 
percent.  Diagnostic Code 8100 provides for the evaluation of 
migraine headaches.  The Board notes that headaches and 
dizziness appear to cause separate functional impairments 
have been assigned one rating.  Separate ratings are required 
where there are separate functional impairments.  See 
generally, Esteban v. Brown, 6 Vet. App. 259 (1994).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms in 
order to obtain copies of all VA and private 
medical records pertaining to treatment for 
his service connected disabilities covering 
the period from 2000 to the present, which 
have not been previously submitted.  These 
documents should include the record from Dr. 
R. H (see medical statement dated July 9, 
2001) covering the same time frame.  

3.  Thereafter, the RO should schedule the 
veteran for a VA examination by specialist in 
upper respiratory disorders to determine the 
nature and severity of his service-connected 
sinusitis.  The examiner should be provided 
with the veteran's claims folder for review 
in conjunction with the examination.  All 
appropriate tests and studies should be 
accomplished.  It is requested that the 
examiner obtain a detailed history regarding 
the frequency and severity (incapacitating 
and non- incapacitating) of the sinusitis and 
whether medication is required.  A complete 
rationale for any opinion expressed should be 
included in the examination report.

4.  A VA examination should also be conducted 
by a neurologist to determine the severity of 
status post craniotomy for brain abscess, 
with residual chronic headaches and 
dizziness.  All tests deemed necessary should 
be performed.  The claims file is to be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to obtain an 
occupational history.  With regard to the 
migraines, the examiner is asked to indicate 
the frequency and length of time of any 
prostrating attacks.  Concerning the 
dizziness, the examiner is asked to indicate 
the frequency and severity of the dizziness.  
The examiner is also requested to indicate 
the affect these disabilities have on the 
veteran's employability. 

5.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issues on appeal, to include 
whether separate disability ratings are 
warranted for the migraine headaches and the 
dizziness per Esteban, supra.  The RO should 
consider any additional evidence received 
since the statement of the case.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




